Title: To Thomas Jefferson from Robert Butler, 15 October 1804
From: Butler, Robert
To: Jefferson, Thomas


               
                  
                     Thos. Jefferson Esqr.
                  
                  Charleston Octr. 15th. 1804
               
               I take the liberty to inform you that I wrote under date of the 23d. of August last Jointly with capt. Joseph Hudson to Albert Gallatin Esqr. Secretary of the Treasury on the subject of the condemnation of the Schooner Eliza capt. Johnson for a breach of the laws of the United states, and having received no answer as yet, I am apprehensive the subject might appear too trifeling to claim his attention.
               The condemnation of the before mentioned vessel was from information given by myself and capt. Hudson, and Jams Simons Esqr. collecter of this port has treated us with such contempt as to merit detestation, in endeavouring to cheat us out of the half which the law contemplated should be for the use of the informers, I beg leave to refer you to the letter which I wrote Mr. Gallatin on the subject where you will se the motives which induced us to become informers and claimers of one half of the proceeds of the vessel—you will pardon me for thus troubleing you, but when I reflect that it is equally the duty of a cheif Magistrate to se Justice done to the obscure citizen as well as the conspicuous I need make no further apology, and remain with due respect 
               Sir yours &c
               
                  
                     Robt. Butler
                  
               
               
                  P.S. I had forgot to say I do not wish to impeach Mr. Gallatin with neglect of his duty and am willing to think his absence from the seat of government and the multiplicity of business before him upon his arrival, is the cause of his not answering our letter.
               
            